DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the prior art rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant’s claims appear to overcome the previously applied 101 rejections however claim 23 and its dependents should have been rejected under 101.  Also, the original claims were incoherent but the no clarity rejections were made.  Therefore the current rejection is made non-final.  The applicant must fix the claims in a manner that is supported by the originally filed disclosure.  The Examiner has done his best to interpret the claims in light of the specification.  The Examiner notes that the current applicant claims priority to many different applications but the relationship between the current subject matter and the numerous priority applications is not clear.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23, 25, 26, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed towards a machine comprising a projector.  The term machine is not limited by the applicant to covering hardware.  The projector is not disclosed as a hardware element and is clearly capable of being executed by the machine as shown in Figure 4 of the applicant’s specification.  Because the machine of claim 23 only covers a projector, it is 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, 7, 9-12, 14, 18-20, 22, 23, 25, 26, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the relational synchronization workspace" in the second limitation.  There is insufficient antecedent basis for this limitation in the claim.  The first limitation only establishes “a projectable space instance for modeling a relational synchronization workspace” but it does not establish the existence of "the relational synchronization workspace" itself.
Claim 1 recites the limitation "the corresponding projected relational synchronization workspace" in the “when” clause.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear what the term “corresponding” is in reference to.  The claim previously refers to projecting a relational synchronization workspace but does not define that is corresponds to anything.
Claim 1 recites the limitation "the projected relational synchronization workspace corresponding to at least another of the at least one promotor, the at least one participant and the other participant" 
Claim 1 recites the limitation "and/or the synchronization command is transmitted".  There is insufficient antecedent basis for this limitation in the claim.  In the instance where the claim covers the “or” operator, there is not antecedent basis for “the” synchronization command.
Claim 1 recites the limitation "the projected relational synchronization workspaces of the at least one promoter, the at least one participant, and the other participant" in the final limitation.  There is insufficient antecedent basis for this limitation in the claim.  The claim does not establish multiple workspaces for each of the claimed entities.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: It is not clear what the relationship is between the corresponding projected relational synchronization workspace that has the command transmitted to it and the plural projected relational synchronization workspaces that are synchronously changed.
Claim 7 recites the limitation "the plurality of unified matters added to the projectable space instance" in the first wherein clause.  There is insufficient antecedent basis for this limitation in the claim.  The claims do not specify any “adding” operation.
Claim 7 recites the limitation "through the at least one matterizer" in the second wherein clause.  There is insufficient antecedent basis for this limitation in the claim.  The previous wherein clause presents the least one matterizer as an optional limitation by using the “and/or” operator so it may not be provided with antecedent basis depending on the scope of the claim.
7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The first wherein clause of claim 7 states that the unified matters can include the at least one matterizer.  The third wherein clause of claim 7 states that the matterizer is used to produce the unified matters.  This creates a paradox because the matterizer would be creating itself but it cannot create itself if it does not exist.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: it is not clear what the at least one original tool has to do with the method or how it “corresponds” to the at least one unified tool that is an optional limitation to claim 7.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  it is not clear how using a projector to parse the projectable space instance to build a working environment is related to the projected relational synchronization workspace being executed in a working environment.
Claim 14 recites the limitation "the relational synchronization workspace" in the second limitation.  There is insufficient antecedent basis for this limitation in the claim.  The first limitation only establishes “a projectable space instance for modeling a relational synchronization workspace” but it does not establish the existence of "the relational synchronization workspace" itself.

Claim 14 recites the limitation "the projected relational synchronization workspace corresponding to the at least one cooperator of the multiple cooperators" in limitation (i).  There is insufficient antecedent basis for this limitation in the claim.  The claim does not establish that a particular projected relational synchronization workspace corresponds to any of the claimed cooperators so it is not clear whether this limitation is referring to a new projected relational synchronization workspace or one of the previously mentioned ones.
Claim 14 recites the limitation "and/or the synchronization command is transmitted".  There is insufficient antecedent basis for this limitation in the claim.  In the instance where the claim covers the “or” operator, there is not antecedent basis for “the” synchronization command.
Claim 14 recites the limitation "the projected relational synchronization workspaces of the multiple cooperators" in the final limitation.  There is insufficient antecedent basis for this limitation in the claim.  The claim does not establish multiple workspaces for the multiple cooperators.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: It is not clear what the relationship is between the corresponding projected relational synchronization workspace that has the command transmitted to it and the plural projected relational synchronization workspaces that are synchronously changed.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission The first wherein clause of claim 20 states that the unified matters can include the at least one matterizer.  The third wherein clause of claim 20 states that the matterizer is used to produce the unified matters.  This creates a paradox because the matterizer would be creating itself but it cannot create itself if it does not exist.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  it is not clear how using a projector to parse the projectable space instance to build a working environment is related to the projected relational synchronization workspace being executed in a working environment.
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  It is not clear how the actions of the wherein clauses limit the structure of the machine or the projector.
Claim 23 recites the limitation "when at least one of the at least one promoter, the at least one participant, and the other participant" in the amended portion.  There is insufficient antecedent basis for this limitation in the claim.  The claim refers to cooperators but not promotors or participants.
Claim 23 recites the limitation "the corresponding projected relational synchronization workspace" in the “when” clause.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear what the term “corresponding” is in reference to.  The claim previously refers to projecting a relational synchronization workspace but does not define that is corresponds to anything.
23 recites the limitation "the projected relational synchronization workspace corresponding to at least another of the at least one promotor, the at least one participant and the other participant" in limitation (i).  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "and/or the synchronization command is transmitted".  There is insufficient antecedent basis for this limitation in the claim.  In the instance where the claim covers the “or” operator, there is not antecedent basis for “the” synchronization command.
Claim 23 recites the limitation "the projected relational synchronization workspaces of the at least one promoter, the at least one participant, and the other participant" in the final limitation.  There is insufficient antecedent basis for this limitation in the claim.  The claim does not establish multiple workspaces for each of the claimed entities.
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: It is not clear what the relationship is between the corresponding projected relational synchronization workspace that has the command transmitted to it and the plural projected relational synchronization workspaces that are synchronously changed.
Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The first wherein clause of claim 20 states that the unified matters can include the at least one matterizer.  The third wherein clause of claim 20 states that the matterizer is used to produce the unified matters.  This creates a paradox because the matterizer would be creating itself but it cannot create itself if it does not exist.
26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  it is not clear how using a projector to parse the projectable space instance to build a working environment is related to the projected relational synchronization workspace being executed in a working environment.




The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 25, 26, and 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  None of the limitations of claims 25, 26, and 28 limit the structure of the machine of claim 23.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 9, 14, 18-20, 23, 25, 26, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2011/0307555 by Richardson et al.
As to claim 1, Richardson teaches a networking cooperation method, comprising steps of: combining a plurality of unified matters (data to be synced) together into a projectable space instance (paragraph 25 and 26, each client has an instance) for modeling a relational synchronization workspace according to an operational demand from at least one promoter (client who performs changes in Figure 7); and projecting the relational synchronization workspace to at least one participant, wherein the projected relational synchronization workspace equips the plurality of unified matters according to the projectable space instance, wherein the at least one participant accesses the projected relational synchronization workspace to cooperatively implement a task with the at least one promoter and/or at least one other participant (paragraphs 25 and 26); when at least one of the at least one promoter, the at least one participant and the other participant performs at least one operation on the corresponding projected relational synchronization workspace to result in a change of the corresponding projected relational synchronization workspace (step 604), (i) the projected relational synchronization workspace corresponding to at least another of the at least one promoter, the at least one participant and the other participant is synchronously changed according to a corresponding synchronization setting (step 702), and (ii) a synchronization command is generated; and/or the synchronization command is transmitted to the corresponding projected relational synchronization workspace of the at least another of the at least one promoter, the at least one participant and the other participant through a client-server architecture or a peer-to- peer architecture (step 110 in Figure 7), so that the projected relational synchronization workspaces of the at least one promoter, the at least one participant and the other participant are synchronously changed (Figure 8).
	As to claims 14 and 23, the contributors read on the entities in claim 1 and therefore rejected for the same reason as claim 1.
As to claims 5 and 18, see Figure 1 for machines.
As to claims 6 and 19, see Figure 6 and paragraph 92.
As to claim 7, 9, 20, and 28, see the unit 308 is the matterizer and the data in the shared workspace 116 are the unified matters.
As to claim 25, see Figure 6.
As to claims 25 and 26, see Figures 1 and 6.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 10, 12, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2011/0307555 by Richardson et al. in view of U.S. Patent Number 8,214,747 by Yankovich et al.
As to claims 10 and 22, Richardson teaches the methods of claims 1 and 14 however Richardson does not explicitly teach the use of a URI or Javascript for implementing the claimed invention.
Yankovich teaches a method of projecting a shared workspace by acquiring the projectable space instance through a uniform resource identifier (col. 11, lines 15-35); and using a projector to parse the projectable space instance to build a working environment, so that the projected relational synchronization workspace is executed in the working environment (col. 11, lines 36-56); wherein the projector is loaded into an engine that provides a compatible environment to execute the projector (col. 11, lines 36-56).
It would have been obvious to those of ordinary skill in the networked collaborative art at the time of the applicant’s filing to combine the teachings of Richardson regarding implementing a collaborative workspace with the teachings of Yankovich regarding the use of a URI to access the shared workspace because Yankovich shows one possible technical implementation for the broader teachings of Richardson.
As to claim 12, see col. 14, lines 29-44 of Yankovich.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442